DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 04/10/2020. 
The status of the Claims is as follows:
Claims 1-56 have been cancelled;
Claims 57-83 are new;
Claims 57-83 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 and 03/23/2021 was filed after the mailing date of the Application on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:  
Lifting mechanism drive
Input Side
Output side


No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57-78 and 82 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAYER et al. (WO2004110871; Mayer).

Regarding Claim 57 Mayer discloses a working station for a packaging machine (Fig. 1), comprising 
a rack (15) supported on the ground; 
a work unit comprising an upper part (5) and a lower part (53); and 
a lifting mechanism which is carried by the rack (15) and by which the lower part (5) of the work unit can be raised and lowered relative to the rack (15) to perform a lower stroke, 

a drive motor (68) engaging at the shaft (65a, 65b) for rotating the shaft (65a, 65b); and 
at least one gear (67a, 68b, 63, 63) which is coupled at an input side to the shaft, at which the lower part (5) is supported at an output side, and which converts a rotation of the shaft (65a, 65b) into the lower stroke of the lower part (5); and 
wherein the shaft (65a, 65b) is supported at the rack (15) and carries a base (66) at which the upper part (53) is supported.

Regarding Claim 58 Mayer discloses the invention as described above. Mayer further discloses the base (66) comprises a frame (Fig. 2).

Regarding Claim 59 Mayer discloses the invention as described above. Mayer further discloses the gear (67a, 68b, 63, 63) is configured as a coupling gear (par 6).

Regarding Claim 60 Mayer discloses the invention as described above. Mayer further discloses the gear (67a, 68b, 63, 63) comprises a toggle lever arrangement (par 14-17).

Regarding Claim 61 Mayer discloses the invention as described above. Mayer further discloses the toggle lever arrangement (par 14-17) is stretched in a position with the lower part raised to the maximum (Fig. 2).

Regarding Claim 62 Mayer discloses the invention as described above. Mayer further discloses the gear comprises at least one pair of congruent and mutually spaced apart connecting rods (63, 63) between which a shaft crank (67a, 67b) rotationally fixedly connected to the shaft (65a, 65b) 

Regarding Claim 63 Mayer discloses the invention as described above. Mayer further discloses the shaft (65a, 65b) is rotatably supported in longitudinal supports of the base (66) that are spaced apart from one another in the transverse direction (Fig. 2).

Regarding Claim 64 Mayer discloses the invention as described above. Mayer further discloses the gear (67a, 68b, 63, 63) comprises at least two individual gears (Fig. 2) that are spaced apart along the shaft (65a, 65b) and that are synchronized by means of the shaft for a joint performance of the lower stroke of the lower part (5). (par 18-19)

Regarding Claim 65 Mayer discloses the invention as described above. Mayer further discloses the lifting mechanism comprises a plurality of synchronized (par 18-19) shafts (65a, 65b) that are spaced apart along the rack (15) and that each have a gear (67a, 68b, 63, 63) for the joint performance of the lower stroke of the lower part (5). (Fig. 2)

Regarding Claim 66 Mayer discloses the invention as described above. Mayer further discloses during the lower stroke of the lower part (5), the lower part is guided at the base (66), or at a column (51) supporting the upper part (53) at the base (66). (Fig. 3)

Regarding Claim 67 Mayer discloses the invention as described above. Mayer further discloses the upper part (53) is vertically adjustably supported at the base (66). (par 13)

Regarding Claim 68 Mayer discloses the invention as described above. Mayer further discloses the upper part (53) is supported at the base (66) via a plurality of columns (51). (par 13)

Regarding Claim 69 Mayer discloses the invention as described above. Mayer further discloses the drive motor (68) engages at the shaft (65a, 65b) via a coupling gear (67a, 68b, 63, 63).

Regarding Claim 70 Mayer discloses the invention as described above. Mayer further discloses in a position with the lower part (5) lowered to the maximum, the torque applied to a drive shaft (65a, 65b) of the drive motor (68) via the coupling gear (67a, 68b, 63, 63) is approximately zero. Where the Examiner understands that the term “approximately” is a term of degree that isn’t defined by the claims or the specification, as such the term “approximately” has been interpreted to be inclusive of any torque above zero. 

Regarding Claim 71 Mayer discloses the invention as described above. Mayer further discloses the coupling gear (67a, 68b, 63, 63) is configured as a four-bar linkage that comprises a drive shaft (annotated Fig. 2) of the drive motor (68); a motor crank (67a) connected to the drive shaft (annotated Fig. 2); a drive coupling (64) connected in an articulated manner to the motor crank (67a); and a shaft crank (63) rotationally fixedly connected to the shaft (65a, 65b) and connected in an articulated manner to the drive coupling (63). (par 14)

Regarding Claim 72 Mayer discloses the invention as described above. Mayer further discloses in a position with the lower part lowered to the maximum the axis of rotation of the drive shaft of the drive motor, the articulated axis between the motor crank (67a) and the drive coupling (64), and the articulated axis between the drive coupling (64) and the shaft crank (63) lie at least approximately in one plane. (par 12)

Claim 73 Mayer discloses the invention as described above. Mayer further discloses the base can be lowered and raised relative to the rack (15) to perform an upper stroke of the upper part (53). (par 13)

Regarding Claim 74 Mayer discloses the invention as described above. Mayer further discloses the lower stroke of the lower part (5) and the upper stroke of the upper part (53) are positively coupled to one another. (par 13)

Regarding Claim 75 Mayer discloses the invention as described above. Mayer further discloses the upper stroke of the upper part (53) and the lower stroke of the lower part (5) extend in opposite senses to one another. (par 13)

Regarding Claim 76 Mayer discloses the invention as described above. Mayer further discloses the lifting mechanism is adjustable relative to the rack (15) in a longitudinal direction. (par 11, 13)

Regarding Claim 77 Mayer discloses the invention as described above. Mayer further discloses the lifting mechanism is supported via a plurality of support members (54) at the rack (15) and is adjustable relative to the rack (15) in the longitudinal direction by means of the support members. (par 13)

Regarding Claim 78 Mayer discloses the invention as described above. Mayer further discloses the rack (15) has at least two support sections (Mayer refers to rails which implies more than one or at least 2) which extend spaced apart in parallel in the longitudinal direction (Fig. 1), at which the lifting mechanism is supported, and along which the lifting mechanism is adjustable relative to the rack (15) . (par 13)

Claim 82 Mayer discloses the invention as described above. Mayer further discloses the working station is one of a deep-drawing station, a sealing station, or a cutting station. (par 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over MAYER (WO2004110871) in view of White (US 3993232)

Regarding Claim 79 Mayer discloses the invention as described above. Mayer further discloses a lifting mechanism movable in the longitudinal direction.  (par 11, 13) 

However, Mayer does not expressly disclose a fixing device is provided by means of which the position of the lifting mechanism in the longitudinal direction can be fixed at the rack.

White teaches a packaging machine that includes fixing mechanism by means of which the position of a shuttle mechanism in the longitudinal direction can be fixed (Col 3 line 45-Col 4 line 2) providing a secured position for the shuttle mechanism for the purposes of improving the efficacy of the packaging machine. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lifting mechanism of Mayer to include a fixing device by means of which the position of the lifting mechanism in the longitudinal direction can be fixed as taught by White since Col 3 line 45-Col 4 line 2 of White suggests that such a modification provides a secured position for the lifting mechanism for the purposes of improving the efficacy of the packaging machine. 

Regarding Claim 80 Mayer discloses the invention as described above. Mayer further discloses a lifting mechanism movable in the longitudinal direction.  (par 11, 13) 

However, Mayer does not expressly disclose the fixing device comprises a spindle drive for setting the longitudinal position of the lifting mechanism.
White teaches a packaging machine that includes fixing mechanism by means of which the position of a shuttle mechanism in the longitudinal direction can be fixed where the fixing device includes a spindle drive for setting the longitudinal position of the shuttle mechanism providing a secured position for the shuttle mechanism for the purposes of improving the efficacy of the packaging machine. (Col 3 line 45-Col 4 line 2)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lifting mechanism of Mayer to include a fixing device by 

Regarding Claim 81 Mayer discloses the invention as described above. Mayer further discloses a lifting mechanism movable in the longitudinal direction where the lifting mechanism is positioned on a rack (15).  (par 11, 13) 

However, Mayer does not expressly disclose the spindle drive comprises a spindle attached to the rack; and a spindle nut, with the spindle nut preventing a movement of the lifting mechanism relative to the rack in the longitudinal direction and allowing said movement in a lift direction.

White teaches a packaging machine that includes fixing mechanism by means of which the position of a shuttle mechanism in the longitudinal direction can be fixed the spindle drive comprises a spindle (screw driver) attached to a rack (26, 28); and a spindle nut, with the spindle nut preventing a movement of the shuttle mechanism relative to the rack (26, 28) in the longitudinal direction and allowing said movement in a lift direction. providing a secured position for the shuttle mechanism for the purposes of improving the efficacy of the packaging machine. (Col 3 line 45-Col 4 line 2)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lifting mechanism of Mayer to include a fixing device by means of which the position of the lifting mechanism in the longitudinal direction can be fixed where the fixing device includes a spindle drive for setting the longitudinal position of the shuttle . 

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over MAYER (WO2004110871) in view of KAGAMI et al. (WO2010095438A1; KAGAMI)

Regarding Claim 83 Mayer discloses the invention as described above. Mayer further discloses the coupling gear (67a, 68b, 63, 63). 

However Mayer does not expressly disclose the coupling gear is configured as a slider crank gear or as a centric slider crank gear.

Kagami teaches a work station for a packaging machine that includes a coupling gear that is configured as a slider crank gear (pg. 3) providing synchronization mechanism that is simplified for the purposes of improving the efficiency of the packaging machine. (pg. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the application to modify the coupling gear disclosed by Mayer to be configured as a slider crank gear as taught by Kagami since pg. 1 of Kagami suggests that such a modification provides synchronization mechanism that is simplified for the purposes of improving the efficiency of the packaging machine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bausch US 20060236656: rack 37, longitudinal fixing device 49; Fig. 3; par 44. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731